Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the claims filed 4/7/2020. Claims 46 – 65 are pending in this application.

Information Disclosure Statement
	The information disclosure statements filed 7/27/2020, 2/25/2021 and 7/8/2021 are acknowledged by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 46 – 67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 46 and 59, the claim requires the pressure-regulating valve to maintain a set pressure selected from two “or more” predetermined working pressures. There is insufficient written 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46 – 51, 53 – 65 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Griswold (3,136,333).
Regarding claims 46 - 47, 59 – 60, Griswold discloses a pressure regulating valve (1), comprising a PRV inlet (11) at an upstream end, a PRV outlet (12) at a downstream end, a pressure regulating system operatively disposed there between being configured to maintain a set pressure at the PRV outlet by regulating a flow of fluid between the PRV inlet and the PRV outlet, said set pressure being selected from two distinct pre-determined working pressures of the PRV (col, Lines 49 – 64). Griswold also discloses a selection system (158) configured to select between said two distinct pre-determined working pressures based on a condition of the main valve, and to direct the pressure regulating system to maintain the set pressure at the outlet at the selected one of the two distinct pre-determined working condition, said selection system comprising: (a) a pressure-motion transducer (5) operatively connected to the pressure regulating system so as to actively direct said set pressure when being brought into pressure communication with the PRV inlet; and (b) an auxiliary valve (158) having an auxiliary inlet (44) connected in pressure communication with the PRV inlet (11), and an auxiliary outlet (108) connected in pressure communication with the pressure-motion transducer (5); the auxiliary valve (158) being 
Griswold does not explicitly disclose the pressure in the PRV inlet traverses a predetermined threshold, thereby bringing the pressure-motion transducer into pressure communication with the PRV inlet.  
However, Griswold discloses the stem (159) of the auxiliary valve (158) may be actuated by a control means representing a condition of the main valve (Col. 9, Lines 69 – 72). A person having ordinary skill in the art would have the inlet pressure to the main valve as a condition to actuate the auxiliary valve to modulate the outlet flow of the main valve when the inlet pressure is subject to variation. 
Regarding claims 48 and 61, Griswold discloses a designated socket (41) at an area of its inlet to which said selection system is configured to connect in pressure communication.
Regarding claims 49 - 50, and 62, Griswold discloses pressure-motion transducer (5) further comprises a membrane (88) configured to deform when said pressure-motion transducer (5) is brought to pressure communication with said PRV inlet (11). Griswold also discloses the pressure-motion transducer (5) further comprises an actuator element (82) connected to said membrane (88) and configured to displace when said membrane (88) deforms.
Regarding claims 51 and 53, Griswold discloses auxiliary valve (158) includes a three-way valve and further comprises a second auxiliary outlet (164).
Regarding claims 53 - 55, 58, and 64 examiner is interpreting the spring (102) of the pilot valve 5 to be the controlling element.
Regarding claim 56, Griswold discloses a control chamber (34).
Regarding claims 57 and 65, Griswold discloses a pilot valve (5) in pressure communication with the control chamber (34) and the PRV outlet which is configured to depressurize said control chamber (34) when pressure at the outlet traverses a predetermined threshold. Applicant appears to be claiming both the “pilot valve” and the “pressure motion transducer” in referring to element 11 in figure 1 of the specification. Similarly, examiner is interpreting the actuating mechanism of the pilot valve (5) of the reference to be “pressure motion transducer” and the housing to be the “pilot valve”.

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Griswold (3,136,333) in view of US Patent to Griffin (436,235).
	Regarding claim 52, Griswold does not disclose the control chamber of the pilot valve (5) is configured to depressurize to the atmosphere. However having the control chamber exhaust to the atmosphere is well known in the art as taught by Griffin. Griffin teaches a spout (h) that is communication with the control chamber (l’) and exhausts the control chamber (l’) to the atmosphere. Therefore a person having ordinary skill in the art would adapt the exhausting the control chamber to the atmosphere teaching of Griffin to the valve disclosed by Griswold as a combination of prior art elements according to known methods to yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA/CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753